DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

Claims 39-59 are pending and presented for examination. Claims 1-38 were cancelled and claims 39-59 newly added via the preliminary amendment dated 18 December 2018 which is acknowledged and entered.

Specification
The Specification is objected to as it contains numerous typographical errors regarding improper capitalization of chemical names which is against IUPAC guidance (see infra).

Claim Interpretation
Claim 42 does not fully further limit claim 39 as it covers all possible cations (inorganic and organic).

Claim Objections


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 39-44, 46-48, 50, 51, 54, 55 and 57-59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 7479513 to Reinheimer et al. (hereinafter, “Reinheimer at __”).
Regarding claims 39 and 56, Reinheimer discloses a modified-GIC (Reinheimer at “Example 4 or 7”) comprising:
One or more GICs having a pre-existing acid content (sulfuric acid with or without nitric acid);
One or more salts, wherein the one or more salts anionic components are capable of modifying the GIC via an oxidation process (iron chloride, Id.),
Wherein the one or more modified-GIC compositions has an acid content greater than or equal to the pre-existing acid content of the starting one or more GICs (Id., while this is not expressly stated given addition of iron chloride one of ordinary skill in the art would find that the acid content does not get reduced as washing with water is not performed which would remove the material though the Office cannot test for this (this does also meet “advected” as transfer occurs). See MPEP 2112 V, "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency' under 35 
	As to claim 40, the graphite is expanded (with sulfuric acid), Reinheimer at “Example 4 or 7”).
	Turning to claims 41, 43 and 44, chloride and sulfate are the anions in the iron chloride and sulfuric acid respectively.
	Concerning claim 42, iron is an inorganic material.
Turning to claim 47, 48, 50, 51, 54, 55, 57 and 58, a flame retardant is made of the modified GIC by adding it to an aluminum trihydroxide (“Example 9 citing Example 8”) including emulsifiers, plasticizers, etc., (Id.) and this can be applied to a pipe (molded article, 2:14). The aluminum hydroxide meets the broadest reasonable interpretation of “excess GICs and salts are present as a mixture, no-chemicaly associated with each other” for claim 46.
With respect to claim 59, Reinheimer discloses a method for producing a modified-GIC composition comprising:
Mixing a GIC with iron chloride in a common medium (nitromethane, Reinheimer at “Example 8”); and
Allowing the resultant mixture to react to form the modified-GIC composition (Id.).

Claims 39-42, 49, 50 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Synthesis, characterization and electrical resistivity of graphite bi-intercalation compounds G-FeCl3-MCl3 (M= Al, Ga, In) and the related binaries” to Nadi et al. (hereinafter, “Nadi at __”).
Regarding claims 39-42, 49, 50 and 59, Nadi discloses a modified GIC composition comprising:
One or more GICs having a pre-existing acid content (Nadi at 695 R col); and
claim 41 and the discussion from supra regarding MPEP 2112 V though 701 L col discloses oxidation via the iron chloride). The mixing occurs in a common medium and react to form the modified GIC composition (Id.) and given no acid, the acid content does not change.

Claims 39, 40, 41, 42, 46-48, 51, 52, 54, 55, 56 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US PG Pub No. 20150329513 to Mitra et al. (hereinafter, “Mitra at __”).
Regarding claims 39, 40, 50 and 59, Mitra discloses modifying expandable graphite (Mitra at [0073]) and production of a modified graphite composition comprising:
One or more GIC (expandable graphite, meeting claim 40) having a pre-existing acid content (Id.); and
	One or more salts, wherein the one or more salts anionic components are capable of modifying the GIC via an oxidation process (aluminum sulfate, [0076]) in a common medium (water, [0087]),
	Wherein the one or more modified-GIC compositions has an acid content greater than or equal to the pre-existing acid content of the starting one or more GICs (Id., as this is the same material utilized in the instant Specification one of ordinary skill in the art would expect the same intercalation aspects concerning oxidation process and acid content though the Office cannot test for this. See supra regarding MPEP 2112 V).
	Turning to claims 41 and 42, ammonium sulfate has sulfate and inorganic cations (Id.).
	Concerning claim 47, flame retardant aspects are discussed (metal hydroxide, [0076]).
	With respect to claim 48, stabilizers can be added ([0081]).
	As to claims 51, 52, 54 and 55, a base material of hydroxides can be utilized (non-polymeric material, [0076]) or PS boards as a coating ([0094]). These hydroxides can also meet the broadest 
	Turning to claim 56, combustion testing is performed ([0021]-[0022]).
	Claims 39-42, 44, 45, 50-55 and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 9909015 to Cesareo et al. (hereinafter, “Cesareo at __”).
	Regarding claims 39-42, 44, 45, 50 and 59, Cesareo discloses a method of forming and a composition of a modified-GIC (Cesareo at 3:7-10 & 8:7-15) comprising:
	One or more GICs having a pre-existing acid content; and
	A charged polymer salt (Columns 3-4 of Cesareo), the polymers are charged with an alkali metal, preferably sodium and sulfonate groups (Cesareo at 4:30-33), as sulfonate is a listed anion in claim 42 and 44 (SOx x=3), one of ordinary skill in the art would find that it would meet the requirements of being capable of oxidation  and that the modified-GIC composition has an acid content >= to the pre-existing acid content prior to the salt addition though the Office cannot test for this (see supra regarding MPEP 2112 V). A common medium of water is used for the mixing (5:5-15).
	As to claims 51 and 52, a base material (rigid PET (a thermoplastic resin), 15:35-44) is utilized and must be transferred to such meeting claim 56 for “advected”.
	With respect to claim 53, the composite can be dispersed in a base material (5:49-52).
	Regarding claims 54 and 55, usage as a coating is disclosed (3:10-15 which also meets film).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

	Claims 49, 50, 57 and 58 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra as applied to claim 39 above.
	Regarding claims 49 and 50, Mitra discloses that a combination of metals can be utilized ([0076]) and this does not impart patentability as it is a selection from a finite number of elements (See KSR v. Teleflex 550 U.S. 398 (2007)), including Fe, Al, Si, Ti, Zr, Hf, V, Nb, Ta, Cr, Mn, Mo, W, Re, Co, Ni, Cu, etc. This also meets claims 57 and 58 as this adds “two or more cations”.

Conclusion
	Claims 39-59 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848.  The examiner can normally be reached on Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHARD M. RUMP

Art Unit 1736



/RICHARD M RUMP/Primary Examiner, Art Unit 1796